DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022, has been entered.
 
Response to Arguments
Applicant's arguments filed October 18, 2022, have been fully considered but they are not persuasive. 
On pages 5-6, Applicant argues that amended independent claim 1 overcomes the prior art rejection of Muramatsu et al. (US Publication 2019/0027312). Particularly, Applicant asserts that Muramatsu fails to disclose a projection portion that extends from a diagonal line that interests the ends of the external electrodes.
The Examiner respectfully disagrees with the above assertion. As seen in Figures 21 and 22 of Muramatsu a projection portion exists since the external electrodes (28 – Figure 21, Figure 22, ¶157) are outwardly curved in a convex manner. These projection portions are described in the Instant rejection through referencing Figure 21BEC (Figure 21B of Muramatsu with Examiner’s Comments) and Figure 22EC (Figure 22 of Muramatsu with Examiner’s Comments). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 11-12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al. (US Publication 2019/0027312).


    PNG
    media_image1.png
    494
    734
    media_image1.png
    Greyscale

Figure 14 of Muramatsu with Examiner’s Comments (Figure 14EC)

    PNG
    media_image2.png
    391
    388
    media_image2.png
    Greyscale

Figure 21B of Muramatsu (Figure 21BEC)

    PNG
    media_image3.png
    473
    597
    media_image3.png
    Greyscale

Figure 22 of Muramatsu with Examiner’s Comments (Figure 22EC)

In re claim 1, Muramatsu discloses a ceramic electronic device comprising:
a multilayer chip (12 – Figure 14, ¶59) having a plurality of dielectric layers (16 – Figure 2, Figure 14, ¶60) and a plurality of internal electrode layers (118a, 118b – Figure 15, ¶136) that are stacked, and having a first main face (12a – Figure 15, Figure 14, ¶137) and a second main face  (12b – Figure 15, Figure 14, ¶137) that face each other in a stacking direction and have a rectangular shape in a planar view (Figure 14, Figure 17); and
four external electrodes (114a, 114b, 115a, 115b – Figure 14, ¶143-144) each of which extends from the first main face (12a – Figure 14, Figure 15) to the second main (12b – Figure 14, Figure 15) face respectively at each of four corners of the rectangular shape (Figure 14, Figure 15), the of four external electrodes being spaced from each other (Figure 14, Figure 15, Figure 17), each of the four external electrodes (114a, 114b, 115a, 115b – Figure 14, Figure 15) being connected to a part of the plurality of internal electrode layers (118a, 118b – Figure 15, Figure 17), the plurality of external electrodes having a predetermined area (M1, M2, M3, M4 – Figure 14EC) in the planar view, 
wherein each two of the four external electrodes (114a, 114b, 115a, 115b – Figure 14EC) (28 – Figure 21BEC, Figure 22EC, ¶157) facing each other on a diagonal line (DL – Figure 21BEC) (Figure 22EC) of the first main face and the second main face have a projection portion (PP – Figure 21BEC, Figure 22EC) which projects toward each other on the diagonal line, the projection portion projecting from a line which connects two ends of the each of the four external electrodes on an outline of the first main face and the second main face (Figure 14EC, Figure 21BEC, Figure 22EC), and
wherein, on at least one of the first main face and the second main face (12a, 12b – Figure 14EC, Figure 15), at least one of the four external electrodes has an extension portion (E1 – Figure 14EC) extending along a side of the predetermined area (M3 – Figure 14EC) of the at least one of the first main face and the second main face (12a, 12b – Figure 14EC, Figure 15) toward at least one of external electrodes (114b -Figure 14EC) adjacent to the at least one of the four external electrodes (Figure 14EC).
In re claim 2, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu further discloses wherein the predetermined area (M1, M2, M3, M4 – Figure 14EC) has a rectangular shape (Figure 14EC). 
In re claim 3, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu further discloses wherein the extension portion (E1 – Figure 14EC) extends to a side face of the multilayer chip (12f – Figure 14EC, ¶82).
In re claim 4, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu further discloses wherein a height of the ceramic electronic device in the stacking direction is 150 µm or less (¶16).
In re claim 8, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu further discloses wherein a distance between the at least one of the plurality of external electrodes (114a, 114b, 115a, 115b – Figure 14) and an external electrode adjacent to the at least one of the plurality of external electrodes is 50 µm or more (¶111).
In re claim 9, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu further discloses wherein, when two sides of the first main face (12a – Figure 14, Figure 15) adjacent to each other are referred to as a first side and a second side, respectively, a ratio of a length of the first side and a length of the second side is 0.80 or more and 1.20 or less (Abstract, ¶7).
In re claim 11, Muramatsu discloses the ceramic electronic device as claimed in claim 3, as explained above. Muramatsu further discloses wherein a width of a first portion of the extension portion (P1 – Figure 14EC) is smaller than that of a second portion of the extension portion (P2 – Figure 14EC) , in the planar view against the side face of the multilayer chip (12 – Figure 14EC).
In re claim 12, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu further discloses wherein a height of the ceramic electronic device (12 – Figure 14) in the stacking direction is 120 µm or less (¶7, ¶16).
In re claim 19, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu further discloses wherein two external electrodes (Figure 14) next to each other among the four external electrodes (114a, 114b, 115a, 115b – Figure 14) are not electrically connected to each other (See Figures 17, 18, and 19).
In re claim 20, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu further discloses wherein two external electrodes which are not next to each other (Figure 14) but face each other among the four external electrodes (114a, 114b, 115a, 115b – Figure 14) are electrically connected to each other via a part of the plurality of internal electrode layers (20a, 20b – Figure 15, Figure 16, Figure 18, Figure 19, Figure 20).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US Publication 2019/0027312).
In re claim 5, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu does not explicitly disclose wherein a height of the ceramic electronic device in the stacking direction is 75 µm or less. However, Muramatsu discloses that the height of the capacitor is a balance between warpage at a time of firing and a preferable thickness for a thin capacitor (¶104). It would have been an obvious matter of design choice to adjust the height of the capacitor to achieve a device having balance between warpage and miniaturization, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 6, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu does not explicitly disclose wherein a length of the extension portion along the side of the predetermined area is 5 µm or more. However, Muramatsu discloses the gap between the external electrodes on the side surface of the ceramic body and the length and width of the ceramic body itself is correlated to a reduction of ESR. It would have been an obvious matter of design choice to adjust the gap between external electrodes, and thus, the length of the extension portions, to achieve a balance between a reduction in ESR and contact area of the external electrodes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Muramatsu discloses The ceramic electronic device as claimed in claim 1, as explained above. Muramatsu does not explicitly disclose wherein a length of the extension portion in a direction vertical to the side of the predetermined area is 5 µm or more, in the planar view of the ceramic electronic device. However, Muramatsu discloses a gap between external electrodes on the main surface of the electronic component is correlated to a cause of short circuiting due to migration during a mounting process (¶111). It would have been an obvious matter of design choice to adjust the gap between external electrodes, and thus, the length of the extension portions, to achieve a balance between a reduction in occurrences of short circuiting and contact area of the external electrodes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Muramatsu discloses The ceramic electronic device as claimed in claim 1, as explained above. Muramatsu does not explicitly disclose wherein a height of the multilayer chip in the stacking direction is 30 µm or more and 50 µm or less. However, It would have been an obvious matter of design choice to use the well-known knowledge of adjusting the thickness of the dielectric layers to achieve a desired capacitance or the thickness of the internal electrodes to achieve a device of desired ESR characteristics in addition to user specifications requiring miniaturization, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Muramatsu discloses The ceramic electronic device as claimed in claim 1, as explained above. Muramatsu does not explicitly disclose wherein a height of the ceramic electronic device in the stacking direction is 90 µm or less. However, Muramatsu discloses that the height of the capacitor is a balance between warpage at a time of firing and a preferable thickness for a thin capacitor (¶104). It would have been an obvious matter of design choice to adjust the height of the capacitor to achieve a device having balance between warpage and miniaturization, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14, Muramatsu discloses The ceramic electronic device as claimed in claim 9, as explained above. Muramatsu does not explicitly disclose wherein a length of each of the first side and a length of the second side are 1.2 mm or more and 1.7 mm or less. However, it is well-known in the art that adjusting the size of the internal electrode layers, and thus, the size of the ceramic body, affects the overall capacitance of the device. It would have been an obvious matter of design choice to adjust the size of the internal electrode layers and the ceramic body dimensions to obtain a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 15, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu does not explicitly disclose wherein a length of the extension portion along the side of the predetermined area is 20 µm or more. However, Muramatsu discloses the gap between the external electrodes on the side surface of the ceramic body and the length and width of the ceramic body itself is correlated to a reduction of ESR. It would have been an obvious matter of design choice to adjust the gap between external electrodes, and thus, the length of the extension portions, to achieve a balance between a reduction in ESR and contact area of the external electrodes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Muramatsu discloses the ceramic electronic device as claimed in claim 1, as explained above. Muramatsu does not explicitly disclose wherein a length of the extension portion along the side of the predetermined area is 70 µm or more. However, Muramatsu discloses the gap between the external electrodes on the side surface of the ceramic body and the length and width of the ceramic body itself is correlated to a reduction of ESR. It would have been an obvious matter of design choice to adjust the gap between external electrodes, and thus, the length of the extension portions, to achieve a balance between a reduction in ESR and contact area of the external electrodes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Muramatsu discloses The ceramic electronic device as claimed in claim 1, as explained above. Muramatsu does not explicitly disclose wherein a length of the extension portion in a direction vertical to the side of the predetermined area is 20 µm or more, in the planar view of the ceramic electronic device. However, Muramatsu discloses a gap between external electrodes on the main surface of the electronic component is correlated to a cause of short circuiting due to migration during a mounting process (¶111). It would have been an obvious matter of design choice to adjust the gap between external electrodes, and thus, the length of the extension portions, to achieve a balance between a reduction in occurrences of short circuiting and contact area of the external electrodes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, Muramatsu discloses The ceramic electronic device as claimed in claim 1, as explained above. Muramatsu does not explicitly disclose wherein a length of the extension portion in a direction vertical to the side of the predetermined area is 70 µm or more, in the planar view of the ceramic electronic device. However, Muramatsu discloses a gap between external electrodes on the main surface of the electronic component is correlated to a cause of short circuiting due to migration during a mounting process (¶111). It would have been an obvious matter of design choice to adjust the gap between external electrodes, and thus, the length of the extension portions, to achieve a balance between a reduction in occurrences of short circuiting and contact area of the external electrodes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itamura (US Publication 2016/0093437)			Figure 1
Yoshii et al. (US Publication 2006/0126264)		Figure 1
Kasamatsu et al. (US Publication 2019/0164884)		Figure 8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848